United States Court of Appeals
                       For the First Circuit


No. 18–2055

                          KATHY DUMONT,
  individually and on behalf of all others similarly situated,

                       Plaintiff, Appellant,

                                 v.

        REILY FOODS COMPANY; NEW ENGLAND COFFEE COMPANY,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                   Torruella, Lynch, and Kayatta,
                           Circuit Judges.


     John T. Longo and Citadel Consumer Litigation, PC on brief
for appellant.
     Timothy H. Madden, Donnelly, Conroy & Gelhaar, LLP, Mark A.
Cunningham, Thomas A. Casey, Jr., John R. Guenard, and Jones Walker
LLP, on brief for appellees.


                           August 8, 2019
              KAYATTA, Circuit Judge.            Defendant New England Coffee

Company, operating as a subsidiary of Reily Foods Company,1 sells

a   "Hazelnut       Crème"    coffee.     Kathy    Dumont     contends     that   she

purchased the coffee because she thought that a coffee styled

"Hazelnut Crème" contained some hazelnut.                 After learning that the

"Hazelnut Crème" coffee contained no hazelnut at all, Dumont

brought      this    putative    class    action       challenging   the   coffee's

labeling as a violation of Massachusetts' consumer protection

laws.       The district court dismissed the case for failure to meet

the     heightened     pleading     standard      of    Federal   Rule     of   Civil

Procedure 9(b).        For the following reasons, we reverse.

                                          I.

              We set out the facts as alleged in the complaint, but do

not credit "unsupported conclusions or assertions."                  U.S. ex rel.

Gagne v. City of Worcester, 565 F.3d 40, 42 (1st Cir. 2009).                      At

all times relevant to this case, the front label of the package

containing the Hazelnut Crème coffee described the coffee as

follows:      "freshly       ground,"    "100%    Arabica    Coffee,"      "Hazelnut

Crème," "Medium Bodied," and "Rich, Nutty Flavor." The ingredients

label on the back of the package provided the following list of




        1
       The defendants' brief confusingly claims both that Reily
Foods is a successor to New England Coffee Company and that New
England Coffee Company is Reily Foods' subsidiary.         Which
description is correct makes no difference to this appeal.


                                         - 2 -
ingredients:    "100%      Arabica    Coffee      Naturally     and   Artificially

Flavored."     There is no image of a hazelnut anywhere on the bag.2

             Kathy Dumont purchased in Massachusetts at least one

package of the Hazelnut Crème coffee labeled as described above.

Dumont alleges that she would not have purchased the coffee had

she known that it did not contain some hazelnut.

             Suing   individually         and    on    behalf    of   a    putative

nationwide class of allegedly similarly situated consumers, Dumont

claimed that the packaging was (1) an unfair and deceptive practice

under Massachusetts General Laws chapter 93A and (2) untrue and

misleading      advertising        under        Massachusetts     General      Laws

chapter 266,    section 91.          In   the    alternative,     Dumont    claimed

unjust   enrichment.         The     district      court     dismissed     Dumont's

complaint without leave to amend.                Citing Federal Rule of Civil

Procedure 9(b),      the   court     held   that      "the   complaint    offer[ed]

insufficient detail regarding the circumstances of plaintiff's

purchase" and that it therefore "fail[ed] to pass muster under the

relevant pleading standard."              Dumont v. Reily Foods Co., No. CV

18-10907-RWZ, 2018 WL 4571656, at *1 (D. Mass. Sept. 24, 2018)

(record citation omitted).



     2 Remarkably, neither party furnished us with a picture of
the label large enough to replicate in a legible form for the
reader. C.f., e.g., Kaufman v. CVS Caremark Corp., 836 F.3d 88,
90 (1st Cir. 2016) (containing the image of an allegedly deceptive
product label).


                                      - 3 -
             Dumont then appealed to this court.                Though her Notice

of Appeal covers the entire judgment of dismissal, her brief makes

no     argument   regarding       the    dismissal      of     her    claim        under

Massachusetts      General      Laws    chapter 266,        section 91,       or    her

alternative claim for unjust enrichment.                  Any such argument is

therefore waived.       See Sparkle Hill, Inc. v. Interstate Mat Corp.,

788 F.3d 25, 29 (1st Cir. 2015).          So, we address only the dismissal

of her claim under Massachusetts General Law Chapter 93A, § 2(a).

                                         II.

                                         A.

             We turn first to Dumont's argument that the district

court    erred    in   its    conclusion       that   her     complaint    provided

insufficiently particularized facts to satisfy Rule 9(b).                            We

review de novo the dismissal of a complaint for failure to comply

with Rule 9(b).        U.S. ex rel. Ge v. Takeda Pharm. Co., 737 F.3d
116, 123 (1st Cir. 2013).

             Rule 9(b)       provides    that,    "[i]n       alleging    fraud       or

mistake, a party must state with particularity the circumstances

constituting fraud or mistake."                We have explained that "[t]he

circumstances to be stated with particularity under Rule 9(b)

generally consist of 'the who, what, where, and when of the

allegedly [misleading] representation.'"                Kaufman v. CVS Caremark

Corp., 836 F.3d 88, 91 (1st Cir. 2016) (quoting Alt. Sys. Concepts,

Inc.    v.   Synopsys,    Inc.,    374 F.3d 23,    29    (1st   Cir.     2004))


                                        - 4 -
(alteration in original).         The district court concluded that

Dumont's complaint failed this test:

           Beyond    the   allegation   that    "Plaintiff
           purchased [New England Coffee Company's]
           Hazelnut Crème Coffee" and the conclusory
           assertion that she "reasonably believed that
           the coffee contained . . . hazelnut," the
           complaint     offers    insufficient     detail
           regarding the circumstances of the plaintiff's
           purchase. Without more, her complaint fails
           to pass muster under [Rule 9(b)].

Dumont, 2018 WL 4571656, at *1 (record citation omitted).          Dumont

presumes that Rule 9(b) applies to the pleading of her chapter 93A

claim, so we shall too.      C.f. Mulder v. Kohl's Dep't Stores, Inc.,

865 F.3d 17, 21 (1st Cir. 2017)(observing that the Rule 9(b)

heightened pleading standard applies to claims under chapter 93A

that involve fraud).        She contends that her pleading provided

sufficient particularity to satisfy Rule 9(b).

           This   court's    decision   in   Kaufman   v.   CVS   Caremark

Corporation favors Dumont.       836 F.3d at 90–91.     In that case, a

consumer claimed that a CVS-brand dietary supplement labeled as

promoting "heart health" was deceptive because no scientifically

valid studies supported the "heart health" statement.         Id. at 90.

Concluding that the complaint satisfied the Rule 9(b) heightened

pleading standard, this court observed that "CVS is the 'who'; the

heart health statements are the 'what'; the label is the 'where';

and the occasion on which Kaufman purchased the product is the

'when.'"   Id. at 91.       It follows here that Reily Foods and New


                                  - 5 -
England   Coffee   Company   are   the     "who";    the   "Hazelnut   Crème"

statement is the "what"; the label is the "where"; and the occasion

on which Dumont purchased the coffee is the "when." The defendants

barely acknowledge the import of our holding in Kaufman, wanly

suggesting in a footnote that it is distinguishable because the

label in that case had less information.              But that distinction

suggests that the complaint in this case had more, not less,

particularity than the complaint in in Kaufman.            Moreover, such a

difference would go to the merits of the claim, not the Rule 9(b)

question.

            In any event, even were we to ignore Kaufman, we would

find no merit in defendants' contention that the complaint failed

to satisfy Rule 9(b) by neglecting to include further details about

Dumont's reliance on the allegedly misleading statement, including

the date and location of her purchase.              As for the date of the

purchase, the complaint makes clear that the purchase occurred

when the defendants were selling the "Hazelnut Crème" coffee in

the package pictured in the complaint.              The defendants offer no

reason why further particularity on the date is relevant.                So,

too, the other "circumstances" the defendants say are lacking

(e.g., where in Massachusetts Dumont made the purchase and whether

"similar" products were present at the point of sale) strike us as

either irrelevant or the potential subjects of discovery.




                                   - 6 -
             The   core    purposes     of   Rule 9(b)    are   "to    place    the

defendants    on   notice     and   enable    them   to   prepare      meaningful

responses," "to preclude the use of a groundless fraud claim as

pretext for discovering a wrong," and "to safeguard defendants

from frivolous charges [that] might damage their reputation."                   New

England Data Servs., Inc. v. Becher, 829 F.2d 286, 289 (1st Cir.

1987).      The defendants do not suggest that they required any

further particularity to respond to the complaint.                This is not a

case, after all, in which the defendant can claim that it never

made the allegedly deceptive statement.               Nor is this a case in

which liability turns on more precise information concerning the

"when" or the "where."        Rather, it turns on an assessment of the

very particularly identified "what" in the product label.                        We

conclude, therefore, that the complaint satisfied the Rule 9(b)

particularity standard.

                                        B.

             Citing Federal Rule of Civil Procedure 12(b)(6), the

defendants urge us to affirm on the alternative basis that the

complaint failed to state a claim for a violation of chapter 93A.

Our task is to "first disregard conclusory allegations that merely

parrot the relevant legal standard" and "then inquire whether the

remaining    factual      allegations    state   a   plausible,       rather   than

merely possible, assertion of defendants' liability."                    Young v.

Wells Fargo Bank, N.A., 717 F.3d 224, 231 (1st Cir. 2013).                     As a


                                      - 7 -
federal court sitting in diversity, we look to state law, as

articulated by the Supreme Judicial Court of Massachusetts, for

the substantive rules of decision.         Shaulis v. Nordstrom, Inc.,

865 F.3d 1, 6 (1st Cir. 2017).

             Chapter 93A prohibits "[u]nfair methods of competition

and unfair or deceptive acts or practices in the conduct of any

trade or commerce."      Mass. Gen. Laws ch. 93A, § 2(a).      On appeal,

Dumont argues solely that the labeling was "deceptive," not that

it was "unfair."      "[A]n advertisement is deceptive when it has the

capacity    to    mislead   consumers,   acting   reasonably   under   the

circumstances, to act differently from the way they otherwise would

have acted (i.e., to entice a reasonable consumer to purchase the

product)."       Aspinall v. Philip Morris Cos., 813 N.E.2d 476, 488

(Mass. 2004).      So, the question under Massachusetts law is whether

the label had the capacity to mislead consumers, acting reasonably

under the circumstances, to believe that the coffee contained some

hazelnut.

             That question is one of fact.        See id. at 486 (noting

that "whether conduct is deceptive is initially a question of

fact").     As with any question of fact, our role is limited to

defining the outer boundaries of its answer -- i.e., the point at

which a juror could reasonably find only one way.         See Chervin v.

Travelers Ins. Co., 858 N.E.2d 746, 759 (Mass. 2006) ("Although

whether a particular set of acts, in their factual setting, is


                                   - 8 -
unfair or deceptive is a question of fact, the boundaries of what

may qualify for consideration as a [chapter] 93A violation is a

question of law." (quoting Schwanbeck v. Federal-Mogul Corp., 578
N.E.2d 789,     803-04   (Mass.   App.     Ct.    1991)   (internal   citation

omitted)); Full Spectrum Software, Inc. v. Forte Automation Sys.,

Inc., 858 F.3d 666, 671–72 (1st Cir. 2017) (same).

               The procedural posture of this case further limits our

role.    At the pleading stage, "we accept as true all well-pleaded

facts    set    out   in   the   complaint    and     indulge   all   reasonable

inferences in favor of the pleader."               S.E.C. v. Tambone, 597 F.3d
436, 441 (1st Cir. 2010).         So, we need only determine whether the

complaint's allegations make it plausible that, on a full factual

record, a factfinder could reasonably regard the label as having

the capacity to mislead.

               One might presume that a reasonable consumer who, like

Dumont, cared whether the coffee she intended to purchase contained

real hazelnut would check the list of ingredients.                On the other

hand, perhaps a reasonable consumer would find in the product name

sufficient assurance so as to see no need to search the fine print

on the back of the package, much like one might easily buy a

hazelnut cake without studying the ingredients list to confirm

that the cake actually contains some hazelnut.               And the complaint

makes clear that convention in the industry -- presumably in large

part because of federal labeling requirements -- is to state on


                                     - 9 -
the front of a package containing a product that is nut flavored

(but that contains no nuts) that the product is naturally or

artificially flavored.        Indeed, another Reily Foods subsidiary

that sells a "hazelnut" coffee includes a "flavoring" disclosure

on the front of its package.

           Our dissenting colleague envisions a more erudite reader

of labels, tipped off by the accent grave on the word "crème," and

armed perhaps with several dictionaries, a bit like a federal judge

reading a statute.    We are less confident that "common parlance"

would exhibit such linguistic precision.          Indeed, we confess that

one of us thought "crème" was a fancy word for cream, with Hazelnut

Crème being akin, for example, to hazelnut butter, a product often

found in another aisle of the supermarket.

           Our   dissenting    colleague   also    points   out   that   the

package says "Freshly Ground 100% Arabica Coffee." The proposition

-- by no means unreasonable -- is that a consumer could read this

statement in isolation as saying that the package contains only

coffee (and Arabica coffee at that), with no nuts (or anything

else).   But a consumer might instead read this statement as saying

that 100% of the coffee in the package is of the Arabica variety.

After all, if there is nothing in the package other than coffee,

what does Hazelnut Crème mean to say?        Indeed, even Reily Foods

concedes that the package also contains some flavoring, so it




                                  - 10 -
cannot be the case that "100% Arabica Coffee" means the package

contains coffee alone.

           None of this is to say that our dissenting colleague's

reading   is   by   any   means   unreasonable.   To   the   contrary,   we

ourselves would likely land upon that reading were we in the

grocery aisle with some time to peruse the package.            That being

said, we think it best that six jurors, rather than three judges,

decide on a full record whether the challenged label "has the

capacity to mislead" reasonably acting, hazelnut-loving consumers.

Aspinall, 813 N.E.2d at 488.           And we see no unfair cost in

recognizing a state-law claim that -- as discussed in the following

subsection -- can only be lodged against manufacturers that fail

to adhere to the rules and safe harbors that have been created by

the FDA and that help form consumers' expectations in reading

labels.   Therefore, and while it is certainly a close question for

the reasons well marshalled by the thoughtful dissent, we hold

that Dumont's complaint states a plausible claim for relief.

                                      C.

           The defendants propose one additional alternative ground

for affirming the dismissal of Dumont's complaint:            Even if the

complaint alleges a claim under chapter 93A, they argue, that claim

is impliedly preempted by the Federal Food, Drug, and Cosmetic Act

[FDCA], 21 U.S.C. § 301 et. seq.




                                    - 11 -
            Neither the Supreme Court nor this circuit has addressed

the standard governing preemption of food-labeling suits brought

under state law.      But the parties' common ground on this issue

eliminates our need to venture fully into this thorny area of the

law.   Dumont concedes that a Massachusetts law that imposed a

labeling requirement beyond that imposed by federal law would be

expressly   preempted.    Hence,   the   complaint   alleges   that   the

defendants' label violates federal labeling requirements, see 21

C.F.R. § 101.22(i).    The defendants do not contest this assertion.

Nor do they contest that they easily could have complied with both

federal labeling law and the state requirement that would be

imposed by Dumont's proposed application of chapter 93A.

            The defendants instead contend only that the application

of chapter 93A as proposed by Dumont is impliedly preempted as an

attempt to use a state law to enforce federal requirements, thereby

potentially interfering with federal enforcement of the food-

labeling provisions of the FDCA.    In support of this argument, the

defendants point to the Supreme Court's opinion in Buckman Company

v. Plaintiffs' Legal Committee, 531 U.S. 341 (2001). In that case,

patients who suffered injuries from implantation of orthopedic

bone screws sought damages under state tort law on the theory that

the defendant made fraudulent representations to the Food and Drug

Administration (FDA) in the course of obtaining approval to market

the screws.     Id. at 343.    The Court decided that the claims


                               - 12 -
conflicted with -- and were therefore impliedly preempted by --

the FDA's statutory enforcement scheme. Id. at 348 & n.2. "State-

law fraud-on-the-FDA claims," the Court concluded, "inevitably

conflict      with     the    FDA's     responsibility        to     police    fraud

consistently with the Administration's judgment and objectives."

Id. at 350.      To avoid implied preemption, the plaintiffs' claims

would have had to "rely[] on traditional state tort law which had

predated the federal enactments in question[]."                    Id. at 353.

           Dumont agrees with the defendants that this reasoning in

Buckman applies by analogy to her claim implicating federal food-

labeling requirements.         Dumont argues, therefore, that chapter 93A

predates the applicable federal requirements, and that she is not

seeking to impose state-tort liability because the label violates

the   FDCA,      but     rather      because     it    independently      violates

chapter 93A.      Defendants, in turn, do not argue that chapter 93A

is not a traditional tort-like law that predates the FDCA.

           The       defendants      also   concede    that   a    state-law     food-

labeling   claim       can   avoid    preemption      by   "provid[ing]    detailed

allegations that would support a finding that consumers would be

plausibly deceived by the packaging independently of any packaging

standards that may be established under FDCA regulations." Indeed,

they point us to Eighth and Ninth Circuit cases describing, in the

medical device context, the "narrow gap through which a plaintiff's

state-law claim must fit if it is to escape express or implied


                                        - 13 -
preemption":        "The plaintiff must be suing for conduct that

violates the FDCA (or else his claim is expressly preempted by

[the    FDCA's    medical     device    preemption       provision,         21    U.S.C.

§ 360k], but the plaintiff must not be suing because the conduct

violates the FDCA (such a claim would be impliedly preempted under

Buckman)." In re Medtronic, Inc., Sprint Fidelis Leads Prod. Liab.

Litig., 623 F.3d 1200, 1204 (8th Cir. 2010) (quoting Riley v.

Cordis Corp., 625 F. Supp. 2d 769, 777 (D. Minn. 2009)); see also

Perez v. Nidek Co., 711 F.3d 1109, 1120 (9th Cir. 2013) (same).

Dumont does not object to the defendants' application of this

"narrow gap" test in the food-labeling context, but argues instead

that her claim fits through the "narrow gap."

             Based on the parties' foregoing positions, we therefore

presume -- but do not hold -- that Dumont's complaint is preempted

unless     the    conduct     it   pleads:        (1) violates       FDCA        labeling

requirements and (2) would also violate chapter 93A even if the

FDCA did not exist.         With that test in mind, we turn back to the

complaint.

             We agree with the defendants that the complaint can be

read in part as seeking to hold the defendants liable because they

violated    the    federal    false-labeling        standards    codified          at   21

C.F.R. § 101.22, an implementing regulation promulgated under the

FDCA.      The    complaint    goes    so   far    as   to   argue    that       "[s]uch

mislabeling[] and misbranding [under federal law] constitutes


                                       - 14 -
unfair and deceptive conduct in violation of [chapter] 93A, § 2."

And Dumont offers no argument for how the complaint, so construed,

survives an implied preemption defense. For that reason, any claim

premised on the violation of federal law will remain dismissed,

albeit on the alternative grounds of preemption and waiver.           See

United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues

adverted to in a perfunctory manner, unaccompanied by some effort

at developed argumentation, are deemed waived.").

            Dumont contends, though, that the complaint also "seeks

to vindicate the separate and independent right to be free from

deceptive and unfair conduct."         And the complaint can indeed be

read   to   allege   liability   not   because   the   label   constitutes

misbranding under federal law, but rather because the label "has

the capacity . . . to deceive or mislead reasonable consumers," in

violation of chapter 93A.        Under that reading of the complaint,

the allegation that the label violated the FDCA serves simply to

counter a claim of express preemption.

            It is also true, as we observed above, that the FDCA

requirements effectively established custom and practice in the

industry.    Accordingly, it may be that a consumer's experience

with that custom and practice primes her to infer from the absence

of a flavoring disclosure that the product gets its characterizing

nutty flavor from the real nut.        But we find nothing in Buckman to

suggest that such an indirect relationship between a state-law


                                  - 15 -
claim and federal law warrants preemption, at least as long as the

factfinder avoids equating violation of the federal law with

deception under the state law.                Suppose, for example, that a

pharmacist told a patient that a product was FDA approved, but it

was not.       We doubt that the consumer's fraud claim under state

common   law    would     be   preempted    merely    because     the     consumer's

reliance evidence was buttressed by the background knowledge that

FDA approval connotes efficacy and safety.

             We conclude, in sum, that under the parties' chosen

standard,      Dumont's    claim    under   chapter 93A      is     not    impliedly

preempted by federal law.          Of course, the FDCA exists, and it will

limit the scope of Dumont's argument.             Its dual preemptive force

will restrict the factfinder to determining whether conduct that

does violate the federal regulations is also deceptive under

Massachusetts law by virtue of its nature rather than its federal

illegality.        Nevertheless,      thus     constrained,         the    claim   as

plausibly construed survives the defendants' implied preemption

argument.3

                                       III.

             For   the    foregoing   reasons,       we   reverse    the    district

court's dismissal of the complaint.



     3 Any other elements Dumont must satisfy to recover under
Chapter 93A are not at issue in this appeal or decided by this
opinion.


                                      - 16 -
-- Dissenting Opinion Follows --




             - 17 -
             LYNCH, Circuit Judge, dissenting.          I disagree with my

colleagues as to whether Kathy Dumont's complaint states a claim

for a violation of chapter 93A, and I think the Massachusetts

courts will as well.       See Fed. R. Civ. P. 12(b)(6).            In my view,

the complaint fails to state a claim and so must be dismissed.

             The    majority   opinion    ably   lays   out   the    procedural

history and facts of this case, which I do not repeat except as

necessary.

                                     I.

             A district court's dismissal of a complaint under Rule

12(b)(6) is reviewed de novo.            S.E.C. v. Tambone, 597 F.3d 436,

441 (1st Cir. 2010) (en banc).            A complaint survives dismissal

under Rule 12(b)(6) if it has "enough facts to state a claim to

relief that is plausible on its face," accepting as true the

plaintiff's factual allegations and drawing reasonable inferences

in the plaintiff's favor.         Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007).       "If the factual allegations in the complaint are

too meager, vague, or conclusory to remove the possibility of

relief from the realm of mere conjecture, the complaint is open to

dismissal."        Tambone, 597 F.3d at 442.      This court may affirm a

Rule 12(b)(6) dismissal "on any basis apparent in the record."

Debnam v. FedEx Home Delivery, 766 F.3d 93, 96 (1st Cir. 2014)

(quoting Young v. Wells Fargo Bank, N.A., 717 F.3d 224, 237 n.11

(1st Cir. 2013)).


                                   - 18 -
            Dumont's claim is that she purchased the coffee at issue

because she thought it contained hazelnut, and that she was

deceived    by   the   label.     In     Massachusetts,   chapter    93A    bars

"[u]nfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce."                 Mass. Gen.

Laws ch. 93A, § 2(a). Dumont acknowledges that, to plead her claim

under chapter 93A, she must show "(1) a deceptive act or practice

on the part of the seller; (2) an injury or loss suffered by the

consumer;    and    (3)   a   causal    connection   between   the    seller's

deceptive act or practice and the consumer's injury."             Casavant v.

Norwegian Cruise Line, Ltd., 919 N.E.2d 165, 169 (Mass. App. Ct.

2009), aff'd, 952 N.E.2d 908 (Mass. 2011).           In my view, Dumont has

not pleaded that there was a deceptive act or practice.               The case

should end here.

            In     this    diversity      jurisdiction    case,      we    apply

Massachusetts law.        E.g. Shaulis v. Nordstrom, Inc., 865 F.3d 1,

6 (1st Cir. 2017).        Under Massachusetts law, "an advertisement is

deceptive when it has the capacity to mislead consumers, acting

reasonably under the circumstances, to act differently from the

way they otherwise would have acted (i.e., to entice a reasonable

consumer to purchase the product)."             Aspinall v. Philip Morris

Cos., 813 N.E.2d 476, 488 (Mass. 2004) (emphasis added); see Edlow

v. RBW, LLC, 688 F.3d 26, 39 (1st Cir. 2012) (applying this

standard from Aspinall).        So, this standard "depends on the likely


                                       - 19 -
reaction of a reasonable consumer rather than an ignoramus."

Aspinall, 813 N.E.2d at 487.

                                 II.

          Dumont   cannot    satisfy    Massachusetts's   reasonable

consumer standard because her complaint has not demonstrated that

the label would mislead a reasonable consumer under the totality

of the circumstances here.   I disagree with the majority that this

is a "close" question.    In my view, a reasonable consumer plainly

could not view the phrase "Hazelnut Crème" as announcing the

presence of actual hazelnut in a bag of coffee which also proclaims

it is "100% Arabica Coffee." Indeed, a reasonable consumer, acting

rationally, could not conclude that the label was deceptive.    See

Chervin v. Travelers Ins. Co., 858 N.E.2d 746, 759 (Mass. 2006)

("[T]he boundaries of what may qualify for consideration as a

[chapter] 93A violation is a question of law." (internal citation

omitted) (quoting Schwanbeck v. Federal-Mogul Corp., 578 N.E.2d
789, 803-04 (Mass. App. Ct. 1991))).

          As a preliminary matter, the front label plainly states

that the package contains "100% Arabica Coffee."    It does not say

it contains anything other than coffee.    The package here did not

contain any misstatement of its contents, did not feature any

pictures or illustrations of hazelnuts, and did not have any error

in the ingredient list.   There are two points.   First, this is not

a case of erroneous information being provided, but of accurate


                               - 20 -
information, and that is relevant.       See Ortiz v. Examworks, Inc.,

26 N.E.3d 165, 174 (Mass. 2015). And second, "100% Arabica Coffee"

makes it clear only coffee is in the package.

            The phrase "Hazelnut Crème," also on the front of the

package, does not state a nut or an organic item is in the coffee;

the phrase is at most a reference to a flavor.       "Crème" (including

the grave accent) is not the same as "cream." Most consumers would

know there was a difference, and if they did not, they could refer

to the ingredient list, and they would not conclude a bag of dry,

ground coffee contained cream.

            A few dictionary definitions are helpful as to what is

a reasonable consumer's understanding.      "Cream" refers, first and

foremost, to "[t]he oily or butyraceous part of milk, which gathers

on the top when the milk is left undisturbed; by churning it is

converted   into    butter."    Cream,    Oxford   English   Dictionary,

available    at    https://www.oed.com/view/Entry/44024;      see   also

Webster's Third New International Dictionary 534 (1993) (defining

"cream" first as "the yellowish part of milk containing from 18 to

about 40 percent butterfat that rises to the surface on standing

or is separated by centrifugal force").            "Crème" has distinct

meanings, both in the dictionary and in common parlance: it is

generally defined as a "cream or cream sauce as used in cookery"

or "a sweet liqueur," with the latter "usu[ually] used with the

flavor specified."     Webster's Third New International Dictionary


                                - 21 -
534 (1993); see also Crème, Oxford English Dictionary, available

at   https://www.oed.com/view/Entry/44191   (defining   "crème"    as

(a) "[a] cream or custard" or (b) "[a] name for various syrupy

liqueurs").

          There is also the fact that the term "Hazelnut" was used

as a modifier for "Crème" on the front of the package.        So, a

reasonable consumer would not think that hazelnuts were present,

and that is true even if a consumer improbably thought cream was

present in "100% Arabica Coffee."

          In the context of a package of ground, dry coffee, as in

this case, the two words, "Hazelnut Crème," together plainly state

the flavoring of the coffee.    They do not state that the coffee

contains hazelnuts, and the words are not deceptive.     Reasonable

consumers, whether erudite or not, would not think this phrasing

means that the coffee actually contained hazelnuts.     The majority

draws a mistaken analogy to a "hazelnut cake."   But a cake, unlike

"100% Arabica Coffee," is made up of many ingredients.            Most

consumers would not approach the label for a cake, or for any sort

of nut butter, the same way they would approach the label of a

package of ground coffee beans that said "100% Arabica Coffee."

          Possible confusion by some consumers does not render a

notice unfair or deceptive.   See Ortiz, 26 N.E.3d at 174.   Even if

Dumont was confused as to the matter of hazelnuts being in the

contents, the only reasonable thing would be for her to turn the


                               - 22 -
package to look at the ingredient list.                 That is, a reasonable

consumer   particularly     interested       in   the    presence      of    actual

hazelnut (or, for that matter, actual dairy-based cream or crème

or some form of liqueur)4 in their ground coffee would have looked

at the list of ingredients on the back of the package.                      This is

particularly true for a compound flavor term such as "Hazelnut

Crème."

           The   majority   opinion     seems     to    equate   the    "Hazelnut

Crème"-flavored    coffee   here   to    a    straightforward       "Hazelnut"-

flavored coffee cited in the complaint (the front label of which

contained illustrations of hazelnuts) but this equivalence is

wrong. Put simply, even if the former term was arguably ambiguous,


     4    Beyond general points drawn from federal labeling
regulations about the "characterizing flavor" in a food product,
21 C.F.R. § 101.22(i), the complaint does not explain why Dumont
apparently did not expect the coffee to contain "Crème" of any
sort but did expect the coffee to contain the modifying term,
"Hazelnut." Under the federal regulation, both of these flavors
could perhaps be seen as "characterizing flavor[s]." Id. ("If the
label, labeling, or advertising of a food makes any direct or
indirect representations with respect to the primary recognizable
flavor(s), . . . such flavor shall be considered the characterizing
flavor."); see id. § 101.22(i)(3)(iii) (discussing multiple
characterizing flavors in a product). Or, more likely, "Hazelnut
Crème" is simply "a blend of flavors with no primary recognizable
flavor" under the relevant regulation. Id.
          Also, Dumont's claim is not about whether the flavoring
in the coffee is natural or artificial, but whether the coffee
contains actual hazelnuts. (Her complaint says that she purchased
the package based on her "reasonable belief that the Coffee
contained Hazelnut," not that it was all-natural.)         So, her
interest in the label is presumably restricted to what it reveals
about the presence of hazelnuts.



                                   - 23 -
the   latter   was   not.   "[C]onsumers   who   interpret   ambiguous

statements in . . . [a] debatable manner do so unreasonably if an

ingredient label would set them straight."        In re: 100% Grated

Parmesan Cheese Mktg. & Sales Practices Litig., 275 F. Supp. 3d
910, 922 (N.D. Ill. 2017) (internal citations omitted).            The

correct and complete ingredient label here would have set Dumont

straight, even if she had some initial confusion.5

           Alleged industry labeling conventions also cannot save

Dumont's chapter 93A complaint.    The issue under chapter 93A is

not whether another packaging choice could have been more precise

about the ingredients or flavor of the coffee; surely there are

many such choices, perhaps including a package stating on the front

that "the product is naturally or artificially flavored."         The

issue before us, instead is whether a reasonable consumer would

have been misled by the label as it was.    The majority's implicit

argument is that a consumer could have been lulled into a sense of

security by general industry conventions stemming from the federal

food labeling requirements.   The premise is wrong.    Further, I do

not see any such reliance as being reasonable in this context for




      5   I recognize that "[o]ne can violate [chapter 93] . . .
by failing to disclose to a buyer a fact that might have influenced
the buyer to refrain from the purchase," Greenery Rehab. Grp.,
Inc. v. Antaramian, 628 N.E.2d 1291, 1294 (Mass. App. Ct. 1994),
but here all of the ingredients were clearly and accurately
disclosed. There was no failure of disclosure.


                               - 24 -
a compound ground coffee flavor such as "Hazelnut Crème." Dumont's

complaint fails to state a claim under chapter 93A.6

                           *     *      *


     6    I need not consider the Rule 9(b) pleading standard or
preemption, because I view Rule 12(b)(6) as dispositive here.
          As to Dumont's argument that her complaint should not
have been dismissed without leave to amend, this should fail.
Review is for abuse of discretion. Hamilton v. Partners Healthcare
Sys., Inc., 879 F.3d 407, 414 (1st Cir. 2018). Under Rule 15(a),
leave of court to amend a complaint generally should be "freely
give[n] . . . when justice so requires," Fed R. Civ. P. 15(a)(2),
but "[t]his does not mean . . . that a trial court must mindlessly
grant every request for leave to amend," Aponte-Torres v. Univ. of
P.R., 445 F.3d 50, 58 (1st Cir. 2006). A request usually must be
made by motion. See Fed. R. Civ. P. 7(b)(1). There was no motion
made here.     Instead, a footnote in Dumont's Objection and
Memorandum in Opposition to Motion to Dismiss stated in relevant
part: "To the extent the Court finds any part of Defendan[ts']
motion persuasive, Plaintiff respectfully asks for leave to
amend."
          The district court cannot have abused its discretion,
because Dumont did not properly seek leave to amend and no
exceptional circumstances exist to excuse this failure.         Her
cursory, contingent request for leave to amend, not made in a
motion but in another filing, is not a proper motion for leave to
amend. See Gray v. Evercore Restructuring L.L.C., 544 F.3d 320,
327 (1st Cir. 2008) (holding that the statement, "in the event
that the Court finds that the Amended Complaint fails to state a
claim, Plaintiff requests leave to replead" in an opposition motion
"does not constitute a motion to amend a complaint"). This has
been a consistent First Circuit rule. Fire & Police Pension Ass'n
of Colo. v. Abiomed, Inc., 778 F.3d 228, 247 (1st Cir. 2015); Wayne
Inv., Inc. v. Gulf Oil Corp., 739 F.2d 11, 15 (1st Cir. 1984).
And "allowing plaintiffs to hedge their bets by adding a cursory
contingent request in an opposition to a motion to dismiss would
encourage plaintiffs to test the mettle of successive complaints
and freely amend under Rule 15(a) if their original strategic
choices prove inadvisable." Fisher v. Kadant, Inc., 589 F.3d 505,
510 (1st Cir. 2009).
          Dumont was "put on notice of the deficiencies in the
complaint by the motion to dismiss.        If [she] had something
relevant to add, [she] should have moved to add it then." Abiomed,
778 F.3d at 247.


                               - 25 -
          The dissent does exactly what judges are supposed to do:

define the parameters of the law.      The Supreme Judicial Court of

Massachusetts affirms dismissal of chapter 93A claims that do not

state a claim.   See, e.g., Ortiz, 26 N.E.3d at 174.     The federal

courts should do no less.   We have done so before.   See Edlow, 688

F.3d at 39.   Imposing on food producers the costs of defending

meritless labeling litigation will have the effect of driving up

prices for consumers.   It is the dissent that is concerned with

harm to the consumer.

          For the foregoing reasons, I respectfully dissent.




                              - 26 -